Marshall, Judge.
The claimant in this workman’s compensation case appeals from the order of the superior court affirming the award of the full board which awarded her compensation based on a 20% loss of use of her left leg arising from a work-related accident on August 27, 1970. Appellant contends she is entitled to a 50% loss of use as awarded in the previous finding of the board. We do not consider those issues raised by claimant which preceded this court’s decision in Handley v. Travelers Ins. Co., 131 Ga. App. 797 (207 SE2d 218), as they have no bearing on the rehearing of the case on January 9, 1975, from which the present appeal originates. In the previous appeal, this court affirmed the superior court’s remand for rehearing on the issue of a change of condition of claimant subsequent to November 5, 1970.
At the rehearing both sides presented evidence of the existence, degree and duration of the residual effects of the injury after November 5, 1970. The deputy director found that claimant had a 20% loss of use of her left leg, and this finding was adopted by the full board with payments commencing November 5, 1970. We have reviewed the record and find that the evidence presented at the rehearing was competent and sufficient to support the award. See Zurich Ins. Co. v. Robinson, 127 Ga. App. 113 (5) (192 SE2d 533); Baynes v. Liberty Mut. Ins. Co., 101 Ga. App. 85 (112 SE2d 826).

Judgment affirmed.


Bell, C. J., and Webb, J., concur.

William, I. Aynes, Richard R. Kirby, for appellant.
Andrew J. Hamilton, for appellees.